Citation Nr: 0331668	
Decision Date: 11/14/03    Archive Date: 11/25/03

DOCKET NO.  02-16 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for acid reflux disorder, 
as secondary to service-connected post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

T. Douglas, Counsel




INTRODUCTION

The appellant is a veteran who had active service from June 
1966 to June 1970.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from a September 2000 
rating decision by the Portland, Oregon, Regional Office (RO) 
of the Department of Veterans Affairs (VA).  

The Board notes the veteran appealed rating decisions denying 
increased ratings for PTSD and service connection for hearing 
loss.  The RO, however, granted service connection for 
hearing loss in November 2001, increased the rating to 70 
percent for PTSD in January 2002 and granted entitlement to 
individual unemployability in October 2002.  The veteran 
withdrew his appeal as to PTSD by letter dated October 2002.  
Therefore, the Board finds these matters have been completely 
resolved in the veteran's favor.  


REMAND

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act (VCAA).  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  The VA promulgated regulations at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) to implement the VCAA.  
The VCAA applies in this case.  See VAOPGCPREC 11-2000.

Under VCAA, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim, and a duty to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim.  In Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
the United States Court of Appeals for Veterans Claims 
(Court) provided guidance regarding notice requirements under 
the VCAA, including that the veteran should be specifically 
notified as to what he needs to substantiate his claims and 
of his and VA's respective responsibilities with regard to 
claims development.  Here, the veteran was notified of 
pertinent provisions of the VCAA in correspondence dated in 
July 2001.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs (PVA), 
345 F.3d (Fed. Cir. 2003), the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) invalidated the 30-
day response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§  5103(b)(1).  The Federal 
Circuit made a conclusion similar to the one reached in 
Disabled American Veterans v. Secretary of Veterans Affairs 
(DAV), 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The Federal 
Circuit found that the 30-day period provided in §3.159(b)(1) 
to respond to a VCCA duty to notify was misleading and 
detrimental to claimants whose claims were prematurely denied 
short of the statutory one-year period provided for response.  
Here, the July 2001 VCAA letter advised the veteran that he 
had 60 days to provide additional information; however, the 
letter further informed him that he had up to one year to 
submit evidence, and it appears that the guidelines of PVA 
may be met.  As the claim is being remanded anyway, 
clarification of the time limit for responding to VCAA notice 
is advisable.  

The veteran's private medical records include treatment 
reports from Mt. Hood Medical Center and JSA, M.D. dated in 
January 1999 to March 1999.  The records show that the 
veteran was treated for an acid reflux disorder; however, 
they do not indicate that his acid reflux disorder is linked 
to his service-connected PTSD.  

The Board notes that the veteran's representative in his 
Appeal (VA Form 9) indicated that the veteran "will be 
providing a support statement from his doctor verifying the 
fact that his PTSD (anxiety reaction) aggravates his GERD" 
(gastroesophageal reflux disease).  Such statement is not in 
the veteran's claims file.  

Accordingly, this matter is REMANDED to the RO for the 
following action:

1.  The RO should review the record to 
ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA.  The veteran should also be 
notified that notwithstanding any 
ambiguity in previous notifications, a 
year is afforded for response to VCAA 
notice.
2.  The veteran should be asked to 
identify all sources of VA and non-VA 
medical treatment he received for an acid 
reflux disorder.  The RO should obtain 
complete copies of the medical records 
(not already in the claims folder) from 
all identified sources.

3.  The veteran should then be afforded a 
VA examination to determine whether it is 
at least as likely as not that he has an 
acid reflux disorder, related to service, 
to include PTSD.  The veteran's claims 
folder must be reviewed by the examiner 
in conjunction with the examination.  The 
examiner should specifically indicate 
whether the PTSD caused or aggravated 
(and if so, to what degree?) the acid 
reflux disorder, and should explain the 
rationale for any opinion given.  

4.  The RO should then review the matter 
on appeal.  If the benefits sought remain 
denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, for 
appellate review.

The purposes of this remand are to ensure that the veteran 
has received adequate notice in compliance with the holdings 
of the Court in Quartuccio, supra, and the Federal Circuit in 
PVA, supra, and to assist him in the development of his 
claims.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  




This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board for  additional development or other appropriate action 
must be handled in an expeditious manner.  



	                  
_________________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


